FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL TORRES BAUTISTA and                       No. 07-72945
YADIRA DOMINGUEZ DE TORRES,
                                                 Agency Nos. A095-178-011
              Petitioners,                                  A095-178-012

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 2, 2011 **
                                Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       Daniel Torres Bautista and Yadira Dominguez de Torres, husband and wife

and natives and citizens of Mexico, petition for review of the Board of Immigration




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appeals’ (“BIA”) order denying their motion to reopen based on ineffective

assistance of counsel. We dismiss the petition for review.

      The petition for review is dismissed for lack of jurisdiction because it was

filed out of time. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003) (noting

that the 30-day time limit for filing is mandatory and jurisdictional, and begins to

run when the BIA mails its decision to petitioner’s counsel of record).

      PETITION FOR REVIEW DISMISSED.




                                           2